


Exhibit 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
AMENDED AND RESTATED EMPLOYMENT AGREEMENT by and between tw telecom holdings
inc., (the “Company”) and Tina Davis (the “Employee”), dated as of June 18, 2013
(the “Effective Date”);
WHEREAS, the Company and the Employee are party to an Employment Agreement (the
“Prior Agreement”), dated as of September 1, 2007
WHEREAS, the Company desirous of continuing to employ the Employee and to change
her position to Senior Vice President and General Counsel on the terms and
conditions, and for the consideration, set forth in this Agreement, and the
Employee is desirous of being employed by the Company on such terms and
conditions and for such consideration;
NOW, THEREFORE, , the Prior Agreement is hereby amended and restated as if the
date first written above as follows:
1.Term.
(a)     Employment Period. The Company hereby agrees to continue to employ the
Employee, and the Employee hereby agrees to continue to serve the Company,
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on the three year anniversary thereof (the
“Employment Period”); provided that, on such three year anniversary of the
Effective Date and each two-year anniversary of such date thereafter (such date
and each annual anniversary thereof, the “Renewal Date”), unless previously
terminated in accordance with the provisions of Section 3 hereof, the Employment
Period shall be automatically extended so as to terminate two years from such
Renewal Date, unless, at least sixty (60) days prior to the Renewal Date, the
Company shall give notice to the Employee that the Employment Period shall not
be so extended.
(b)     Change of Control Employment Agreement. The Employee and the Company
acknowledge that they have also entered into an Amended and Restated Change of
Control Employment Agreement (“COC Agreement”) of even date herewith. Upon the
occurrence of the Effective Date as defined in the COC Agreement, this Agreement
will terminate and will be superseded by the COC Agreement, except that such
termination will not relieve the Company of its obligation to pay any amount
earned and payable prior to the termination of this Agreement.

    



--------------------------------------------------------------------------------




2.    Terms of Employment. (a) Position and Duties. (i) During the Employment
Period, the Employee shall serve as Senior Vice President and, General Counsel
or in such other position as the Company shall determine, and will perform such
duties and responsibilities as may be assigned to the Employee from time to time
by the Company, and shall perform his or her services at the headquarters of the
Company in the Denver, Colorado area, and shall travel for business purposes to
the extent necessary or appropriate in the performance of such services.
(ii)    During the Employment Period, and excluding any periods of vacation and
sick leave to which the Employee is entitled, the Employee agrees to devote
substantially all of his or her attention and time during normal business hours
to the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to the Employee hereunder, to use the
Employee’s reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Employee to serve on corporate, civic or charitable
boards or committees, deliver lectures, fulfill speaking engagements or teach at
educational institutions and manage personal investments, so long as such
activities do not significantly interfere with the performance of the Employee’s
responsibilities as an employee of the Company in accordance with this Agreement
and the Employee complies with applicable provisions of the Company’s Code of
Conduct and Code of Ethics.
(b)    Compensation (i) Base Salary. During the Employment Period, the Employee
shall receive an annual base salary (“Annual Base Salary”) of $265,000 payable
at such intervals as the Company pays executive salaries generally. The
Employee’s Annual Base Salary shall be reviewed at least annually by the
Compensation Committee of the Board (the “Compensation Committee”) pursuant to
its normal performance review policies for senior executives. Any increase in
Annual Base Salary shall not serve to limit or reduce any other obligation to
the Employee under this Agreement. The Annual Base Salary shall not be reduced
and the term “Annual Base Salary” as utilized in this Agreement shall refer to
the Annual Base Salary as increased from time to time.
(ii)    Annual Bonus. In addition to the Annual Base Salary, the Employee shall
be eligible to be awarded, for each fiscal year of the Company or portion of a
fiscal year ending during the Employment Period, an annual bonus (the “Annual
Bonus”) pursuant to the terms of the Company’s Annual Incentive Plan, as in
effect from time to time, based on a target percentage of the Annual Base Salary
paid to the Employee during such fiscal year of 75% (the “Target Bonus”). The
Employee acknowledges that his or her actual annual bonus will be at the sole
discretion of the Compensation Committee and may vary and range from 0% to 200%
of the target amount, depending on actual performance of the Company and the
Employee. “Annual Bonus” for any given fiscal year shall mean the amount, if
any, of annual bonus earned by the Employee with respect to the applicable
fiscal year of the Company, including amounts deferred. Each such Annual Bonus
shall be paid no later than 2½ months after the end of the fiscal year for which
the Annual Bonus is awarded, unless the Employee shall elect to defer the
receipt of such Annual Bonus pursuant to an arrangement that meets the
requirements of Section 409A of the Code.

2

--------------------------------------------------------------------------------




(iii)    Other Benefits. During the Employment Period: (A) the Employee shall be
entitled to participate in incentive, savings and retirement plans, practices,
policies and programs of the Company to the same extent as provided generally to
similarly situated executives of the Company; and (B) the Employee and/or the
Employee’s family, as the case may be, shall be eligible for participation in,
and shall receive benefits under, welfare benefit plans, practices, policies and
programs provided by the Company to the same extent as provided generally to
similarly situated executives of the Company. The Company reserves the right to
amend or cancel any such plan, practice, policy or program in its sole
discretion, subject to the terms of such plan, practice, policy or program and
applicable law.
(iv)    Expenses. During the Employment Period, the Employee shall be entitled
to receive prompt reimbursement for all reasonable business expenses incurred by
the Employee in accordance with the Company’s policies.
3.    Termination of Employment. (a) Death or Disability. The Employee’s
employment shall terminate automatically upon the Employee’s death during the
Employment Period. If the Company determines in good faith that the Disability
(as defined below) of the Employee has occurred during the Employment Period, it
may provide the Employee with written notice in accordance with Section 9(b) of
this Agreement of its intention to terminate the Employee’s employment. In such
event, the Employee’s employment with the Company shall terminate effective on
the 30th day after receipt of such notice by the Employee (the “Disability
Effective Date”), provided that, within the thirty (30) days after such receipt,
the Employee shall not have returned to full-time performance of the Employee’s
duties. For purposes of this Agreement, “Disability” shall mean the absence of
the Employee from the Employee’s duties with the Company on a full-time basis
for one hundred and eighty (180) consecutive days or one hundred and eighty
(180) days within any twelve month period as a result of incapacity due to
mental or physical illness.
(b)    Cause. The Company may terminate the Employee’s employment during the
Employment Period either with or without Cause. For purposes of this Agreement,
“Cause” shall mean:
(i)    being convicted of, or pleading guilty or nolo contendere to, a charge of
commission of a felony or a misdemeanor involving moral turpitude;
(ii)    engaging in any theft, misappropriation, embezzlement or similar
financial fraud or reckless or willful destruction of the Company’s property, or
willful or reckless violation of the Company’s insider trading policy;
(iii)    the willful and continued failure of the Employee to perform
substantially the Employee’s duties (as contemplated by Section 2(a)) with the
Company or its affiliated companies (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Employee by the Board or the Chief
Executive Officer of the Company that specifically identifies the manner in
which the Board or the Chief Executive Officer of the Company believes that the
Employee has not substantially performed the Employee’s duties;

3

--------------------------------------------------------------------------------




(iv)    the willful or reckless engaging by the Employee in illegal conduct or
gross misconduct that is materially injurious to the Company’s business,
financial condition or reputation;
(v)    any willful or reckless breach of a statutory or common law duty of
loyalty to the Company that is materially injurious to the Company’s business,
financial condition or reputation;
(vi)    any willful and material violation of the Company’s Code of Conduct; or
(vii)    any material breach of the Employee’s obligations under this Agreement,
including Section 7.
No act, or failure to act, shall be considered “willful” if it is done, or
omitted to be done, based upon authority (A) given pursuant to a resolution duly
adopted by the Board, (B) upon the instructions of the Chief Executive Officer
of the Company or (C) based upon the advice of counsel for the Company. With
respect to the conduct described in Sections 3(b)(ii) through 3(b)(vii) above,
the Company shall provide the Employee with written notice setting forth the
details of any claimed breach and in the case of the conduct described in
Section 3(b)(iii) above, the Employee shall have a reasonable period of time
(not less than thirty (30) days) to cure such claimed breach.


(c)    Notice of Termination. Any termination by the Company for Cause shall be
communicated by Notice of Termination (as defined below) to the other party
hereto given in accordance with Section 9(b) of this Agreement. For purposes of
this Agreement, a “Notice of Termination” shall mean a written notice that (i)
indicates the termination provision in this Agreement relied upon and (ii)
specifies the termination date (which date shall be not more than thirty (30)
days after the giving of such notice) if the Date of Termination (as defined
below) is other than the date of receipt of such notice. The failure by the
Employee or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Cause shall not waive any right of
the Employee or the Company, respectively, hereunder or preclude the Employee or
the Company, respectively, from asserting such fact or circumstance in enforcing
the Employee’s or the Company’s rights hereunder.
(d)    Date of Termination. “Date of Termination” shall mean (i) if the
Employee’s employment is terminated by the Company for Cause, the date of
receipt of the Notice of Termination or any later date specified therein (which
date shall not be more than thirty (30) days after the giving of such notice),
as the case may be, (ii) if the Employee’s employment is terminated by the
Company other than for Cause, death or Disability, the Date of Termination shall
be the date on which the Company notifies the Employee of such termination, or
such later date specified by the Company, (iii) if the Employee’s employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death of the Employee or the Disability Effective Date, as the case
may be, and (iv) if the Employee’s employment is terminated by the Employee for
any reason, the date on which the Employee notifies the Company of such
termination, or such later date as is mutually agreed by the Company and the
Employee. Notwithstanding the foregoing, in no event shall the Date of
Termination occur until the Employee experiences, and the Company and the
Employee shall take all steps necessary (including with regard to any
post-termination services by

4

--------------------------------------------------------------------------------




the Employee) to ensure that any termination described in this Section 3
constitutes, a “separation from service” within the meaning of Section 409A of
the Code, and notwithstanding anything contained herein to the contrary, the
date on which such separation from service takes place shall be the “Date of
Termination.”
4.    Obligations of the Company upon Termination. (a) Other Than for Cause,
Death or Disability. If, during the Employment Period, the Company shall
terminate the Employee’s employment other than for Cause, death or Disability:
(i)    the Company shall pay to the Employee the following amounts within thirty
(30) days after the Date of Termination, or with respect to the amounts set
forth in Sections 4(a)(i)(B) and 4(a)(i)(C), if later, within eight (8) days
after the Employee’s execution and delivery (without revocation) of a “Waiver
and Release” in substantially the form attached hereto as Exhibit A (the
“Release”), which Release must be delivered (and not revoked) not later than
twenty-one (21) days after the Date of Termination (or such longer period of
time permitted by the Company or required by applicable law, but in no event
later than the latest business day that is not more than two months after the
end of the calendar year in which the Date of Termination occurs) (the “Release
Deadline”):
(A)    a lump sum in cash equal to the sum of (1) the Employee’s Annual Base
Salary and any accrued vacation pay through the Date of Termination, (2) the
Employee’s Annual Bonus for the fiscal year immediately preceding the fiscal
year in which the Date of Termination occurs (other than any portion of such
Annual Bonus that was previously deferred, which portion shall instead be paid
in accordance with the applicable deferral arrangement and any election
thereunder) if such bonus has not been paid as of the Date of Termination, and
(3) the Employee’s business expenses that have not been reimbursed by the
Company as of the Date of Termination that were incurred by the Employee prior
to the Date of Termination in accordance with the applicable Company policy, in
the case of each of clauses (1) through (3), to the extent not theretofore paid
(the sum of the amounts described in clauses (1) through (3) shall be
hereinafter referred to as the “Accrued Obligations”); and
(B)    subject to the Employee’s delivery (and non-revocation) of the Release
not later than the Release Deadline, a lump sum in cash equal to 1.5 times the
sum of (1) the Employee’s Annual Base Salary and (2) the Target Bonus; and
(C)    subject to the Employee’s delivery (and non-revocation) of the Release
not later than the Release Deadline, a lump sum in cash equal to eighteen (18)
months of premiums based on the premium rate charged by the Company as in effect
on the Date of Termination for the health care continuation coverage mandated by
the Consolidated Omnibus Budget Reconciliation Act for the type of coverage for
which the Employee is enrolled as of immediately prior to the Date of
Termination less any employee contribution amount that the Employee would have
otherwise paid if the Employee were actually employed by the Company or any of
its affiliated companies during the eighteen (18) month period immediately
following the Date

5

--------------------------------------------------------------------------------




of Termination (based on the employee contribution rates as in effect on the
Date of Termination);
(ii)    the Company shall, at its sole expense as incurred, provide the Employee
with outplacement services, the scope and provider of which shall be selected by
the Employee in the Employee’s sole discretion, provided that the cost of such
outplacement shall not exceed $25,000; and provided, further, that such
outplacement benefits shall end not later than one year following the Date of
Termination;
(iii)    to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Employee any other amounts or benefits required to
be paid or provided or that the Employee is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies through the Date of Termination (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”) in accordance
with the terms of the underlying plans or agreements.
Notwithstanding the foregoing provisions of Section 4(a)(i), in the event that
the Employee is a “specified employee” (within the meaning of Section 409A of
the Code and with such classification to be determined in accordance with the
methodology established by the applicable employer as in effect on the Date of
Termination) (a “Specified Employee”), amounts that constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code that would
otherwise be payable under Section 4(a)(i) during the six-month period
immediately following the Date of Termination (other than the Accrued
Obligations) shall instead be paid, with interest on any delayed payment at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code
(“Interest”) determined as of the Date of Termination, on the first business day
after the date that is six months following the Employee’s “separation from
service” within the meaning of Section 409A of the Code (the “409A Payment
Date”).


(b)    Death. If the Employee’s employment is terminated by reason of the
Employee’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Employee’s legal representatives under this
Agreement, other than (i) payment of Accrued Obligations, (ii) the timely
payment or provision of Other Benefits in accordance with the terms of the
underlying plans or agreements, (iii) an amount equal the product of (x) the
Target Bonus and (y) a fraction, the numerator of which is the number of days in
the fiscal year in which the Date of Termination occurs through the Date of
Termination, and the denominator of which is 365 (the “Pro-rata Bonus”), and
(iv) an amount equal to the Employee’s Annual Base Salary that would have
otherwise been payable during the period commencing on the Date of Termination
and ending on the date thirty (30) days following the Date of Termination (the
“Supplemental Salary Payment”). Accrued Obligations, the Pro-rata Bonus and the
Supplemental Salary Payment shall be paid to the Employee’s estate or
beneficiary, as applicable, in a lump sum in cash within thirty (30) days of the
Date of Termination. With respect to the provision of Other Benefits, the term
“Other Benefits” as utilized in this Section 4(b) shall include death benefits
as in effect on the date of the Employee’s death with respect to similarly
situated executives of the Company and its affiliated companies and their
beneficiaries.

6

--------------------------------------------------------------------------------




(c)    Disability. If the Employee’s employment is terminated by reason of the
Employee’s Disability during the Employment Period, the Company shall provide
the Employee with (i) the Accrued Obligations, (ii) a lump sum cash payment
equal to (x) 75% of the amount equal to (A) the sum of the Employee’s Annual
Base Salary and Target Bonus, multiplied by (B) 1.5, less (y) an amount equal to
the lump sum present value of any disability benefits estimated to be payable to
the Employee under any disability plan, policy or program covering the Employee
as reasonably determined by the Company and the Company’s disability insurance
carrier(s) (the “Disability Lump Sum”) and (iii) the timely payment or delivery
of the Other Benefits in accordance with the terms of the underlying plans or
agreements, and shall have no other severance obligations under this Agreement.
The Accrued Obligations and the Disability Lump Sum shall be paid to the
Employee in a lump sum in cash within thirty (30) days of the Date of
Termination; provided, that in the event that the Employee is a Specified
Employee and if any payment that the Employee becomes entitled to under this
Agreement is considered deferred compensation within the meaning of Section 409A
of the Code, the Disability Lump Sum shall instead be paid, with Interest, to
the Employee on the 409A Payment Date.
(d)    Cause; By the Employee. If the Employee’s employment shall be terminated
for Cause or the Employee’s employment shall be terminated by the Employee for
any reason during the Employment Period, this Agreement shall terminate without
further obligations to the Employee other than the obligation to pay to the
Employee (i) the Accrued Obligations through the Date of Termination and (ii)
Other Benefits in accordance with the terms of the underlying plans or
agreements, in each case to the extent theretofore unpaid. Accrued Obligations
shall be paid to the Employee in a lump sum in cash within thirty (30) days of
the Date of Termination.
5.    Non-exclusivity of Rights. Except as specifically provided, nothing in
this Agreement shall prevent or limit the Employee’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its affiliated companies and for which the Employee qualifies pursuant
to its terms, nor shall anything herein limit or otherwise affect such rights as
the Employee may have under any contract or agreement with the Company or any of
its affiliated companies. Amounts that are vested benefits or that the Employee
is otherwise entitled to receive pursuant to the terms of any plan, program,
policy or practice of or any contract or agreement with the Company or any of
its affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, program, policy or practice or contract or
agreement except as explicitly modified by this Agreement.
6.    No Mitigation; Legal Fees. In no event shall the Employee be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Employee under any of the provisions of this Agreement
and such amounts shall not be reduced, regardless of whether the Employee
obtains other employment. In the event that the Employee prevails on
substantially all material issues in any contest by the Company, the Employee or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Employee about the amount of any payment pursuant to this
Agreement) (each, a “Contest”), the Company agrees to pay, to the full extent
permitted by law, all legal fees and expenses that the Employee may reasonably
incur as a result of any Contest, plus, in each case, Interest, provided, that
the Employee shall have

7

--------------------------------------------------------------------------------




submitted an invoice for such fees and expenses not later than thirty (30) days
after the final resolution of such Contest, and the Company shall make such
payment within ten (10) days following the Company’s receipt of an invoice from
the Employee, but in no event later than 2½ months after the end of the calendar
year in which such Contest is finally resolved.
7.    Restrictive Covenants. (a) Confidential Information. The Employee shall
hold in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to the Company or any of
its affiliated companies, and their respective businesses, that shall have been
obtained by the Employee during the Employee’s employment by the Company or any
of its affiliated companies and that shall not be or become public knowledge
(other than by acts by the Employee or representatives of the Employee in
violation of this Agreement). After termination of the Employee’s employment
with the Company, the Employee shall not, without the prior written consent of
the Company or as may otherwise be required by law or legal process, communicate
or divulge any such information, knowledge or data to anyone other than the
Company and those designated by it.
(b)    Non-competition. During the period commencing on the Effective Date and
ending on the 18-month anniversary of the Date of Termination (the “Covenant
Period”), the Employee shall not, directly or indirectly or through another, be
or become an officer, director, partner or employee of or consultant to or act
in any managerial capacity with or own any equity interest in any Competitive
Business Entity (as defined below); provided, however, that ownership of less
than one percent (1%) of the outstanding equity securities of any entity listed
on any national securities exchange or traded on the National Association of
Securities Dealers Automated Quotation System shall not be prohibited hereby. A
“Competitive Business Entity” is any Incumbent Local Exchange Carrier (as
defined in the Telecommunications Act of 1996), emerging telecommunications
provider or cable television or communication company that competes with the
Company in the provision of voice, data , Internet or other services to
customers in any state of the United States in which, as of the Date of
Termination, the Company or its controlled affiliates engages or has publicly
announced definitive plans to engage, in the ownership, operation or management
of such a business.
(c)    Non-solicitation of Employees. During the Covenant Period, the Employee
shall not, directly or indirectly, (i) induce or attempt to induce any employee
of the Company to leave the employ of the Company or in any way interfere with
the relationship between the Company, on the one hand, and any employee thereof,
on the other hand, (ii) hire any person who was an employee of the Company until
six (6) months after such individual’s employment relationship with the Company
has been terminated or (iii) induce or attempt to induce any customer, supplier,
licensee or other business relation of the Company to cease doing business with
the Company, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation, on the one hand, and the
Company, on the other hand; provided that solicitations incidental to general
advertising or other general solicitations in the ordinary course not
specifically targeted at such persons and employment of any person not otherwise
solicited in violation hereof shall not be considered a violation of this
Section 7(c).

8

--------------------------------------------------------------------------------




(d)    Prior Notice Required. The Employee hereby agrees that, prior to
accepting employment with any other person or entity during the Covenant Period,
the Employee will provide such prospective employer with written notice of the
provisions of this Agreement, with a copy of such notice delivered
simultaneously to the General Counsel of the Company.
(e)     Documents; Conduct. The Employee hereby expressly covenants and agrees
that:
(i)    following termination of the Employee’s employment with the Company for
any reason or at any time upon the Company’s request, the Employee will promptly
return to the Company all property of the Company in his or her possession or
control (whether maintained at his or her office, home or elsewhere), including,
without limitation, all copies of all management studies, business or strategic
plans, budgets, notebooks and other printed, typed or written materials,
documents, diaries, calendars and data of or relating to the Company or its
personnel or affairs; and
(ii)    the Employee will not at any time publicly denigrate, ridicule or
intentionally criticize the Company or any of its products, properties,
employees, officers or directors, including, without limitation, by way of news
interviews, or the expression of personal views, opinions or judgments to the
news media; provided, however, nothing in this Section 7(e)(ii) shall prevent
the Employee from making any truthful statement to the extent (A) necessary with
respect to any Contest involving this Agreement or (B) required by law, subpoena
or by any court, arbitrator, mediator or administrative or legislative body
(including any committee thereof) with jurisdiction to order such person to
disclose or make accessible such information.


(f)    Employee Covenants Generally.
(i)    The Employee’s covenants as set forth in this Section 7 are from time to
time referred to herein as the “Employee Covenants.” If any of the Employee
Covenants is finally held to be invalid, illegal or unenforceable (whether in
whole or in part), such Employee Covenant shall be deemed modified to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability and the remaining Employee Covenants shall not be affected
thereby; provided, however, that if any of the Employee Covenants is finally
held to be invalid, illegal or unenforceable because it exceeds the maximum
scope determined to be acceptable to permit such provision to be enforceable,
such Employee Covenant will be deemed to be modified to the minimum extent
necessary to modify such scope in order to make such provision enforceable
hereunder.
(ii)    The Employee understands that the foregoing restrictions may limit his
or her ability to earn a livelihood in a business similar to the business of the
Company and its controlled affiliates, but the Employee nevertheless believes
that he or she has received and will receive sufficient consideration and other
benefits as an employee of the Company and as otherwise provided hereunder to
clearly justify such restrictions which, in any event (given his or her
education, skills and ability), the Employee does not believe would prevent him
or her from otherwise earning a living. The Employee has carefully

9

--------------------------------------------------------------------------------




considered the nature and extent of the restrictions place upon him or her by
this Section 7, and hereby acknowledges and agrees that the same are reasonable
in time and territory and do not confer a benefit upon the Company
disproportionate to the detriment of the Employee.
(g)    Enforcement. Because the Employee’s services are unique and because the
Employee has access to confidential information, the parties hereto agree that
money damages would be an inadequate remedy for any breach of this Section 7.
Therefore, in the event of a breach or threatened breach of this Section 7, the
Company or its respective successors or assigns may, in addition to other rights
and remedies existing in their favor at law or in equity, apply to any court of
competent jurisdiction for specific performance and/or injunction relief in
order to enforce, or prevent any violations of, the provision hereof (without
posting a bond or other security) or require the Employee to account for and pay
over to the Company all compensation, profits, moneys, accruals or other
benefits derived from or received as a result of any transactions constituting a
breach of the covenants contained herein, if and when final judgment of a court
of competent jurisdiction is so entered against the Employee.
(h)     Interpretation. For purposes of this Section 7, references to “the
Company” shall mean the Company as hereinbefore defined and any of its
controlled affiliated companies.
8.    Successors. (a) This Agreement is personal to the Employee and without the
prior written consent of the Company shall not be assignable by the Employee
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Employee’s legal
representatives.
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that assumes and agrees to
perform this Agreement by operation of law or otherwise. As used in this
Agreement, the term “affiliated companies” shall include any company controlled
by, controlling or under common control with the Company.
9.    Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

10

--------------------------------------------------------------------------------




(b)    All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
If to the Employee:
At the most recent address
on file at the Company.

If to the Company:
tw telecom holdings inc.
10475 Park Meadows Drive

Littleton, Colorado 80124
Attention: General Counsel
Facsimile: (303) 566-1011
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
(d)    The Company may withhold from any amounts payable under this Agreement
such federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
(e)    The Employee’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Employee or the Company may have hereunder shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement.
(f)    Any provision of this Agreement that by its terms continues after the
expiration of the Employment Period or the termination of the Employee’s
employment shall survive in accordance with its terms.
(g)    The Agreement is intended to comply with the requirements of Section 409A
of the Code or an exemption or exclusion therefrom and shall in all respects be
administered in accordance with Section 409A of the Code. Each payment under
this Agreement shall be treated as a separate payment for purposes of Section
409A of the Code. In no event may the Employee, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement. If
the Employee dies following the Date of Termination and prior to the payment of
the any amounts delayed on account of Section 409A of the Code, such amounts
shall be paid to the personal representative of the Employee’s estate within
thirty (30) days after the date of the Employee’s death. All reimbursements and
in-kind benefits provided under this Agreement that constitute deferred
compensation within the meaning of Section 409A of the Code shall be made or
provided in accordance with the requirements of Section 409A of the Code,
including, without limitation, that (i) in no event shall reimbursements by the
Company under this Agreement be made later than the end of the calendar year
next following the calendar year in which the applicable fees and expenses were
incurred, provided, that the Employee shall have submitted an invoice for such

11

--------------------------------------------------------------------------------




fees and expenses at least ten (10) days before the end of the calendar year
next following the calendar year in which such fees and expenses were incurred;
(ii) the amount of in-kind benefits that the Company is obligated to pay or
provide in any given calendar year shall not affect the in-kind benefits that
the Company is obligated to pay or provide in any other calendar year; (iii) the
Employee’s right to have the Company pay or provide such reimbursements and
in-kind benefits may not be liquidated or exchanged for any other benefit; and
(iv) in no event shall the Company’s obligations to make such reimbursements or
to provide such in-kind benefits that constitute deferred compensation apply
later than the Employee’s remaining lifetime (or if longer, through the 20th
anniversary of the Effective Date). Within the time period permitted by the
applicable Treasury Regulations, the Company may, in consultation with the
Employee, modify the Agreement in order to cause the provisions of the Agreement
to comply with the requirements of Section 409A of the Code, so as to avoid the
imposition of taxes and penalties on the Employee pursuant to Section 409A of
the Code, while not substantially reducing the aggregate value to the Employee
of the payments and benefits to, or otherwise adversely affecting the rights of,
the Employee under this Agreement.
(h) This Agreement supersedes and replaces in whole the Prior Agreement between
the Company and the Employee, and the Prior Agreement shall be of no further
force and effect as of the date first written above.


IN WITNESS WHEREOF, the Employee has hereunto set the Employee’s hand and,
pursuant to the authorization from its Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.
TINA DAVIS
/s/ Tina Davis    
tw telecom holdings inc.
By:
/s/ Larissa Herda    
Name: Larissa Herda
Title: Chairman, Chief Executive Officer and

President

12

--------------------------------------------------------------------------------




EXHIBIT A


RELEASE


Pursuant to the terms of the Amended and Restated Employment Agreement made
effective as of June __, 2013 between tw telecom holdings inc. (the “Company”)
and any successor and the undersigned (the “Agreement”), and in consideration of
the payments made to me and other benefits to be received by me pursuant
thereto, _____________________, being of lawful age, do hereby release and
forever discharge the Company and its respective officers, shareholders,
subsidiaries, agents, and employees, from any and all actions, causes of action,
claims, or demands for general, special or punitive damages, attorneys’ fees,
expenses, or other compensation, which in any way relate to or arise out of my
employment with the Company or the termination of such employment, which I may
now or hereafter have, including without limitation, any alleged violation of:
Title VII of the Civil Rights Act of 1964, as amended; Sections 1981 through
1988 of Title 42 of the United States Code, as amended; The Employee Retirement
Income Security Act of 1974, as amended (except for any vested benefits under
any tax qualified benefit plan); The Immigration Reform and Control Act, as
amended; The Americans With Disabilities Act of 1990, as amended; The Age
Discrimination in Employment Act of 1967, as amended; The Workers Adjustment and
Retraining Notification Act, as amended; The Fair Credit Reporting Act, as
amended; The Occupational Safety and Health Act, as amended; The Colorado
Anti-Discrimination Act – Colo. Rev. Stat. §24-34-301 et seq., as amended; The
Colorado Equal Pay Law – Colo. Rev. Stat. §8-5-101 et seq., as amended; The
Colorado Adoptive Parents Leave Act – Colo. Rev. Stat. §19-5-211, as amended;
The Colorado Testimony Protection – Colo. Rev. Stat. §8-2.5-101, as amended; The
Colorado Civil Rights Commissions’ Regulations – 3 CCR 708-1, as amended; The
Colorado Wage Payment and Work Hour Laws; the Colorado Whistleblower Protection
Law – Colo. Rev. Stat. §22-114-101 et seq., as amended; any other federal, state
or local civil or human rights law or any other local, state or federal law,
regulation, order or ordinance; any public policy, any Employer policy, plan,
practice or arrangement, all common law rights and claims, such as a breach of
contract (express or implied, oral or written), tort (negligent or intentional),
wrongful discharge, promissory estoppel, and any claim for fraud, omission or
misrepresentation, or any allegation for costs, fees,

13

--------------------------------------------------------------------------------




or other expenses including attorneys' fees incurred in these matters, through
and including the date of this release, provided, however, that the execution of
this Release shall not prevent the undersigned from bringing a lawsuit against
the Company to enforce its obligations under the Agreement or to seek damages
for the breach of the Agreement by the Company.




I AGREE THAT BY SIGNING THIS RELEASE I AM GIVING UP THE RIGHT TO SUE THE COMPANY
FOR AGE DISCRIMINATION UNDER STATE AND FEDERAL LAWS, INCLUDING THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (ADEA). I HAVE BEEN ADVISED THAT I HAVE
TWENTY-ONE (21) CALENDAR DAYS (OR SUCH LONGER TIME AS MAY BE REQUIRED BY
APPLICABLE LAW) TO CONSIDER THIS RELEASE. I HAVE ALSO BEEN ADVISED TO CONSULT
WITH AN ATTORNEY PRIOR TO MY SIGNING OF THIS RELEASE. I MAY RETURN THE RELEASE
PRIOR TO THE EXPIRATION OF THE 21-DAY PERIOD BUT I AGREE THAT I HAVE NOT BEEN
REQUIRED TO DO SO AND THAT I HAVE BEEN INFORMED OF MY RIGHT TO TAKE THE ENTIRE
21 DAYS (OR SUCH LONGER TIME AS MAY BE REQUIRED BY APPLICABLE LAW) TO CONSIDER
THE RELEASE. I AGREE THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21)
CALENDAR DAY CONSIDERATION PERIOD (OR SUCH LONGER TIME AS MAY BE REQUIRED BY
APPLICABLE LAW).


I agree that after I have signed and delivered this Release to the Company, this
Release will not be effective or enforceable until the end of a seven-day
revocation period beginning on the day that I deliver this Release to the
Company. During this seven-day period, I may revoke this Release, without reason
and in my sole judgment, but I may do so only by delivering a written statement
of revocation to the Company. I understand that any revocation must be delivered
personally or sent by registered or certified mail, postage prepaid, to Tina
Davis, Sr. Vice President and Deputy General Counsel, Time Warner Telecom Inc.,
10475 Park Meadows Drive, Littleton,

14

--------------------------------------------------------------------------------




CO 80124, or any other individual designated in writing by Company as authorized
to receive the revocation. If the Company does not receive my written statement
of revocation by the end of the revocation period, this Release will become
legally enforceable and I may not thereafter revoke this Release. I further
state that I have read this document and the Agreement referred to herein, that
I know the contents of both and that I have executed the same as my own free
act.


WITNESS my hand this _______ day of ____________________.


___________________________________
 



15